 Case 8:19-cv-01899-WFJ-AAS Document 1 Filed 08/02/19 Page 1 of 8 PageID 1



                           UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION

JOHN A. NELSON, on behalf of himself
and others similarly situated,

               Plaintiff,                      Case No.:

vs.

PETES TOWING AND RECOVERY,
LLC and PETER DIMILTA, JR.,
individually,

               Defendants.
                                     /


                      COMPLAINT AND DEMAND FOR JURY TRIAL

       Plaintiff, JOHN A. NELSON (“Plaintiff”), on behalf of himself and other similarly situated

employees, brings this action for minimum wage age, unpaid overtime compensation, and other

relief under the Fair Labor Standards Act, as amended, 29 U.S.C. 216(b) (the “FLSA”) against

PETES TOWING AND RECOVERY, LLC, (the “Company”), a Florida Limited Liability

Company, and PETER DIMILTA, JR., individually (“Dimilta”) and (collectively “Defendants”)

and alleges:

                                   JURISDICTION AND VENUE

       1.      This is an action for damages and for declaratory relief, under the Fair Labor

Standards Act, as amended (29 U.S.C. §201, et seq., hereinafter called the “FLSA”) to recover

unpaid minimum wages and overtime, an additional equal amount as liquidated damages, obtain

declaratory relief, and reasonable attorney’s fees and costs and relief as available under Florida

common law.

       2.      The jurisdiction of the Court over this controversy is pursuant to 28 U.S.C. §1331


                                                1
  Case 8:19-cv-01899-WFJ-AAS Document 1 Filed 08/02/19 Page 2 of 8 PageID 2



and the FLSA and supplemental jurisdiction pursuant to 28 U.S.C. §1367.

        3.      Venue is proper in this Court because the violations of the FLSA occurred in this

Judicial District.


                                              PARTIES
        4.      Plaintiff was employed by Defendants as an tow truck driver and performed related

activities for Defendants in and around Pinellas County, Florida.

        5.      Defendant, PETES TOWING AND RECOVERY LLC, is a Florida corporation

licensed to do business in Florida that operates and conducts business in, among others, Pinellas

County, Florida, and is therefore within the jurisdiction of this Court.

        6.      At all times relevant to this action, Dimilta was a resident of the State of Florida,

who owns and operates the Company and who regularly exercised the authority to: (a) hire and fire

employees of the Company; (b) determine the work schedules for the employees of the Company;

and (c) control the finances and operations of the Company and (d) dictate and implement the

company’s pay practice. By virtue of having regularly exercised that authority on behalf of the

Company, Dimilta is an employer as defined by 29 U.S.C. § 201, et seq.


                                STATEMENT OF FACTS

        7.      This action is brought under the FLSA to recover from Defendants minimum wage

and overtime compensation, liquidated damages, and reasonable attorneys’ fees and costs.


        8.      This court has jurisdiction over Plaintiff's claims pursuant to 28 U.S.C. §1337 and

the FLSA.

        9.      At all material times relevant to this action, the Company was an enterprise covered

by the FLSA, as defined by 29 U.S.C. §§203(r) and 203(s).

        10.     Defendants operate a tow truck business in and around Pinellas County and

surrounding counties. At all material times relevant to this action, Defendants had gross revenues of
at least $500,000.00 annually and employed employees engaged in commerce or in the production

                                                   2
 Case 8:19-cv-01899-WFJ-AAS Document 1 Filed 08/02/19 Page 3 of 8 PageID 3




of goods for commerce. Defendants’ employees handle and otherwise work on goods that have

been moved in or produced for commerce. For example, employees employed by Defendants

handle or work on goods that have been moved or produced for commerce such as vehicles, tow

trucks, computers, telephones and other items which originated from outside the state of Florida.

       11.        As a tow truck driver who never left the state of Florida, Plaintiff was not exempt

from the minimum wage and overtime requirement of the FLSA.

       12.        By Plaintiff’s estimates, he routinely worked more than 70 hours or more in a work

week. In many weeks, Plaintiff was not paid minimum wage for all the hours worked in violation
of 29 U.S.C. §206.

       13.        At all times relevant to this action, Defendants failed to comply with 29 U.S.C. §§

201-209, because Defendants did not pay Plaintiff overtime wages for those hours worked in excess

of forty (40) within a work week.

       14.        During his employment with Defendant, Plaintiff was not paid time and one-half his

regular rate of pay for all hours worked in excess of forty (40) within a work week during one or

more weeks of employment.

       15.        Plaintiff was never paid at one and one half times his regular rate of pay for all hours

worked over forty.

       16.        Upon information and belief, many of the records, to the extent that any exist

concerning the number of hours worked and amounts paid to Plaintiff, are in the possession,

custody and control of the Defendants.

       17.        Upon information and belief, Defendants did not rely on any Department of Labor

Wage and Hour Opinions or the advice of an attorney in creating its pay policies.

       18.        Defendants knew or should have known with reasonable diligence that its conduct

violated the Fair Labor Standards Act.

       19.        All conditions precedent to this action have been met or have been waived.
       20.        Plaintiff has retained the undersigned law firm and is obligated to pay the firm a

reasonable fee.

                                                     3
  Case 8:19-cv-01899-WFJ-AAS Document 1 Filed 08/02/19 Page 4 of 8 PageID 4




                                        COUNT I
                             FAILURE TO PAY MINIMUM WAGE

       21.      Plaintiff readopts and reincorporates all allegations contained in Paragraphs 1- 20

above as if stated fully herein.

       22.      At all relevant times, Defendants have been, and continue to be, an employer

engaged in interstate commerce and/or the production of goods for commerce, within the

meaning of the FLSA.

       23.      At all relevant times, Defendants employed Plaintiff.

       24.      Defendants’ failure to pay Plaintiff the full minimum wage is a violation of 29

U.S.C. § 206.

       25.      The foregoing conduct, as alleged, constitutes a willful violation of the FLSA

within the meaning of 29 U.S.C. § 255(a).

       26.      In addition, Defendants did not maintain and keep accurate time records as

required by the FLSA for Plaintiff.

       27.      Also, Defendants failed to post required FLSA informational listings as required

by the FLSA for Plaintiff.

       28.      As a result of Defendants’ intentional, willful and unlawful acts in refusing to pay

Plaintiff the full and complete minimum wage for each hour worked, Plaintiff has suffered

damages, plus incurring reasonable attorneys’ fees and costs.

       29.      As a result of Defendants’ reckless disregard of the FLSA, Plaintiff is entitled to

liquidated damages.

       WHEREFORE, Plaintiff demands judgment against Defendants for the payment of all

overtime hours at one and one-half the regular rate of pay for the hours worked by him but


                                                 4
  Case 8:19-cv-01899-WFJ-AAS Document 1 Filed 08/02/19 Page 5 of 8 PageID 5



Defendants failed to pay him, liquidated damages, reasonable attorneys’ fees and costs incurred in

this action, and all further relief that this Court deems to be just and appropriate.

                                     COUNT II
              FAILURE TO PAY MINIMUM WAGE – COLLECTIVE ACTION
                          (Failure to Pay Minimum Wage)

        30.     Plaintiff readopts and reincorporates all allegations contained in Paragraphs 1-20

above as if stated fully herein.

        31.     At all times material, Defendants employed other tow truck drivers who were

similarly situated to Plaintiff.

        32.     Throughout their respective employment, individuals similarly situated to

Plaintiff were subject to Defendants’ unlawful pay practices.

        33.     Specifically,      Defendants     failed     to    pay     such     similarly   situated

individuals the minimum wage required pursuant to the FLSA.

        34.     Defendants’ failure to pay such similarly situated individuals the required

minimum wage was in reckless disregard of the FLSA.

        35.     As a direct and legal consequence of Defendants’ unlawful acts, individuals

similarly situated to Plaintiff have suffered damages and have incurred, or will incur, costs and

attorneys’ fees in the prosecution of this matter.

        36.     As a result of Defendants’ intentional, willful and unlawful acts in refusing to pay

Plaintiff the full and complete minimum wage for each hour worked, Plaintiff has suffered

damages, plus incurring reasonable attorneys’ fees and costs.

        WHEREFORE, Plaintiff demands judgment against Defendants for the payment of

minimum wage pay for the hours worked by him but for which Defendants failed to pay him,

liquidated damages, reasonable attorneys’ fees and costs incurred in this action, and all further relief


                                                     5
  Case 8:19-cv-01899-WFJ-AAS Document 1 Filed 08/02/19 Page 6 of 8 PageID 6



that this Court deems to be just and appropriate.

                                    COUNT III
                       RECOVERY OF OVERTIME COMPENSATION
        37.    Plaintiff reincorporates and readopts all allegations contained within Paragraphs 1-

20 above.

        38.    Plaintiff was entitled to be paid time and one-half his regular rate of pay for each

hour worked in excess of forty (40) per work week.

        39.    During his employment with Defendants, Plaintiff regularly worked overtime hours

but was not paid time and one-half compensation for the same.

        40.    As a result of Defendants’ intentional, willful, and unlawful acts in refusing to pay

Plaintiff time and one-half his regular rate of pay for each hour worked in excess of forty (40) per

work week in one or more work weeks, Plaintiff has suffered damages and is incurring reasonable

attorneys’ fees and costs.

        41.    Defendants were aware Plaintiff performed non-exempt job duties but still refused to

pay Plaintiff overtime for hours worked over forty (40).

        42.    Defendants did not maintain and keep accurate time records as required by the

FLSA for Plaintiff.

        43.    Defendants failed to post required FLSA informational listings as required by the

FLSA.

        44.    Defendants’ conduct was willful and in reckless disregard of the overtime

requirements of the FLSA.

        45.    Defendants willfully violated the FLSA.

        46.    Plaintiff is entitled to liquidated damages.

        47.    Plaintiff demands a trial by jury.

        WHEREFORE, Plaintiff demands judgment against Defendants for the payment of all

overtime hours at one and one-half the regular rate of pay for the hours worked by him but
Defendants failed to pay him, liquidated damages, reasonable attorneys’ fees and costs incurred in


                                                    6
  Case 8:19-cv-01899-WFJ-AAS Document 1 Filed 08/02/19 Page 7 of 8 PageID 7




this action, and all further relief that this Court deems to be just and appropriate.

                                   COUNT IV - COLLECTIVE ACTION
                                     RECOVERY OF OVERTIME

       48.       Plaintiff reincorporates and readopts all allegations contained within Paragraphs 1-
20 above.

        49.      At all times material, Defendants employed numerous other non-exempt employees

who worked as tow truck drivers and who worked a substantial number of hours in excess of forty

(40) per week.

        50.      Throughout their employment, those tow truck drivers similarly situated to Plaintiff

were subject to the same unlawful pay practices.

        51.      Defendants failed to pay those individuals, who are similarly situated to Plaintiff,

one and one half times their regular hourly rate, for all hours worked in excess of forty (40) in

each week, in violation of the FLSA.

        52.      Defendants’ failure to pay such similarly situated individuals the required

overtime rate was willful and in reckless disregard of the FLSA.

        53.      As a direct and legal consequence of Defendants unlawful acts, individuals

similarly situated to Plaintiff have suffered damages and have incurred, or will incur, costs and

attorneys’ fees in the prosecution of this matter.

        WHEREFORE, Plaintiff demands that similarly situated employees have judgment entered
against Defendants for the payment of all overtime hours at one and one-half the regular rate of pay

for the hours worked over forty for which Defendants failed to pay them, liquidated damages,

reasonable attorneys’ fees and costs incurred in this action, and all further relief that this Court

deems to be just and appropriate.

                                        DEMAND FOR JURY TRIAL

                 Plaintiff hereby requests a trial by jury on all issues so triable.




                                                     7
Case 8:19-cv-01899-WFJ-AAS Document 1 Filed 08/02/19 Page 8 of 8 PageID 8




    Dated this 2nd day of August, 2019.



                                          MORGAN & MORGAN, P.A.

                                          /s/ Brianna A. Jordan
                                          BRIANNA A. JORDAN
                                          Florida Bar Number: 1000982
                                          Morgan & Morgan, P.A.
                                          201 N. Franklin Street, Suite 700
                                          Tampa, Florida 33602
                                          Direct No. 813-393-5457
                                          Facsimile: 813-393-5481
                                          E-mail: bjordan@forthepeople.com
                                          Attorney for Plaintiff




                                             8
